Citation Nr: 1018314	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  07-33 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1953 to 
September 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claims.

In November 2009, the Board remanded the matter to the RO for 
the purpose of obtaining a VA examination.  In regard to the 
Veteran's claim for service connection for tinnitus, the 
requested development has been completed, and no further 
action to ensure compliance with the remand directives is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
matter was returned to the Board in March 2010. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus was incurred in, or caused by, 
military service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this 
decision, the Board grants service connection for tinnitus.  
This award represents a complete grant of that issue.  Thus, 
any deficiency in VA's compliance with regard to that issue 
is deemed to be harmless error, and any further discussion of 
VA's responsibilities is not necessary.

The Veteran contends that he suffers from tinnitus due to 
noise exposure in service.  Specifically, he asserts that his 
problems with his ears are related to his duties as a courier 
in Korea, where he frequently was exposed to artillery fire 
from passing tank battalions, a detonation in a mountain 
pass, and artillery fire from nearby large fixed guns, all 
without hearing protection. 

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  "[I]n order to establish 
service connection or service-connected aggravation for a 
present disability the veteran must show:  (1) the existence 
of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service."  Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance 



of the evidence is against the claim, in which case the claim 
is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In this regard, the Board must assess the 
credibility and probative value of the evidence, and, 
provided that it offers an adequate statement of reasons or 
bases, the Board may favor one medical opinion over another.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  While the Board is not 
free to ignore the opinion of a treating physician, it is 
free to discount the credibility of that physician's 
statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). 

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

When the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The Veteran asserts that he currently suffers from tinnitus, 
as he is competent to report symptoms of ringing in the ears.  
Charles v. Principi, 16 Vet. App 370, 374 (2002)  (holding 
that ringing in the ears is capable of lay observation).  
Although the Veteran appears to have denied tinnitus to a VA 
physician in December 2005, he has otherwise consistently 
maintained that he suffers from tinnitus.  Therefore, this 
one notation is not a sufficiently reliable basis on which to 
impugn the Veteran's credibility, and that Board, resolving 
all doubt in favor of the Veteran, finds that the Veteran 
currently suffers from tinnitus.

Additionally, the Veteran's testimony regarding in-service 
noise exposure is credible as it is facially plausible and 
internally consistent.  The Veteran has also given credible 
testimony to the effect that he has continuously experienced 
these symptoms since service.  Furthermore, at his January 
2010 VA examination, the examiner found that the Veteran's 
tinnitus was as likely as not caused by or a result of 
military noise exposure.  Therefore, as the evidence of 
record shows that the Veteran suffers from a current 
disability, there is credible lay evidence of in-service 
noise exposure, and there is medical evidence of a nexus 
between the claim in-service disease or injury and the 
present disease or injury, the Veteran's claim for 
entitlement to service connection for tinnitus is granted. 


ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

Although this case was previously remanded in November 2009, 
it appears that the actions requested in that Remand were not 
completed, particularly with respect to the medical opinion 
requested.  The law mandates that where Remand Orders of the 
Board or the United States Court of Appeals for Veterans 
Claims (Court) are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

The Veteran contends that he is entitled to service 
connection for bilateral hearing loss caused by noise 
exposure in service.  VA treatment records support a finding 
of hearing loss, and the January 2010 VA examination showed 
hearing loss within the meaning of 38 C.F.R. § 3.385.  The 
Veteran's service records are fire-related, and thereby 
unavailable, but, as discussed above, his statements 
regarding in-service noise exposure are credible.  He also 
asserts that he has experienced hearing loss since service, 
and his wife corroborated that assertion at his November 2008 
hearing before the RO.  

Pursuant to the Remand Order issued in November 2009, the 
Board requested that a VA examination be conducted to include 
an instruction that the examiner provide an opinion 
addressing whether the Veteran's bilateral hearing loss had 
its clinical onset during service or is related to any in-
service disease, event, or injury.  However, the language 
resulting from the January 2010 examination is ambiguous such 
that the Board cannot make a decision on the Veteran's claim.  
Specifically, the examiner stated that the Veteran's 
"hearing loss is at least as likely as not (less than 50/50 
probability) caused by or a result of military noise 
exposure."  While the phrase "is at least as likely as 
not" supports the claim, the phrase "less than 50/50 
probability" is against a relationship between the Veteran's 
hearing loss and service.   Accordingly, a supplemental 
medical opinion is requested in this matter.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Board requests that an addendum to 
the January 2010 VA examination report be 
obtained from the same examiner who 
conducted the January 2010 examination, if 
possible.  If the same examiner is not 
available, a different examiner should be 
asked to review the claims folder and 
provide the requested opinion.

Based on the review of this Remand and the 
claims folder, to include consideration of 
the Veteran's lay statements of record 
regarding in-service noise exposure, onset 
of hearing loss, and continuity of 
symptomatology, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the Veteran's 
hearing loss had its onset during active 
service or is related to any in-service 
disease, event, or injury, including noise 
exposure.

The Board points out that the January 2010 
opinion is unclear because the examiner 
stated that hearing loss is at least as 
likely as not caused by or a result of 
military noise exposure, but also 
indicated that the likelihood of a 
relationship was "less than 50/50 
probability."

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

2.  The RO/AMC should review the medical 
opinion obtained to ensure that the remand 
directives have been accomplished, and 
should return the case to the examiner if 
all questions posed are not answered.  

3.  Finally, readjudicate the issue on 
appeal.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity for 
response.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


